Title: 1782. November 19. Tuesday.
From: Adams, John
To: 


       
        
        In the Morning Mr. Jay called and took me with him in his Carriage to Versailles. We waited on the C. de Vergennes and dined with him, in Company with all the Foreign Ministers, and others to the Number of forty four or five.
       
       
        
        Mr. Berkenrode the Dutch Ambassador, told me, that he thought We should see something very singular in England. The Conflicts of Parties and contentions for the Ministry were such, that he did not know where it would end. It was thought that Lord Shelburne could not support himself without an Union with Ld. North or Mr. Fox, and that the Choice of either would determine the Intentions of the Court and Parliament.
       
       
        
        Mr. Brantzen told me, that they had begun the Negotiations on their Part, but were as yet very far asunder, but hoped they should approach nearer in a little Time. Both he and Berkenrode asked me how We advanced? I told him Mr. Oswald was waiting for a Courier, in answer to his of the 5. which arrived the 10th. I told them both that We should not be behind hand of them. That if it was once said that France, Spain and Holland were ready, the British Ministry would not hesitate upon any Points between Us that remained. They both said they believed We should find less difficulty to arrange our affairs with England, than any of the others would.
       
       
        
        The Sweedish Minister went to a Gentleman and asked him to introduce him to Mr. Jay and me which he did. The Minister told us he had been here since 1766.
       
       
        
        The same Ministers are here from Russia, Denmark and Sardinia, whom I knew here, formerly.
       
       
        
        Mr. Jay made his Compliment to Count D’Aranda, who invited him to come and see him and dine with him.
       
       
        
        I see, by a long Conversation at Table with the Baron de Linden, that he has an Inclination to go to America, Yet he modestly gives Place to Mr. Vanberckel.
       
       
        
        The Marquis de la Fayette took leave of the King to day in his American Uniform and Sword. He told me, that the C. de Vergennes told him the day before that, Mr. de Rayneval was gone to England again. That he did not think the English so sincere, as he wished, for a speedy Peace. He wished it himself, but could not see a Prospect of it, suddenly, &c.
       
       
        
        In returning I asked Mr. Jay what he thought of the K. of Great Britains sending an Ambassador to Congress. After Mr. Oswalds Com­mission, he might do it, and Congress must receive him.—Jay said do you think with me upon that Point too? If I were the K. of G.B. I would send a Minister in the highest Character, he should be Ambassador Extraordinary, and I would accredit him, to our dear and beloved Friends. And I would instruct that Minister to treat Congress with as high Respect as any crowned head in Europe.
       
       
        
        But says I, he ought to be well instructed too in other Points—vizt. never to hint or to suffer an hint against the Treaties with France and Holland, never to admit the Idea of our failing in our public faith or national Honour—and farther never to interfere in our Parties, general or particular, with our internal Policy, or particular Governments, and to warn our People not to let the French Ministers do it.
       
       
        
        If the Britons should strike with Us, I would agree with you after the terms are signed to advise to the Measure. If I were the King of G. Britain, I would give Orders to all my Ambassadors at the Neutral Courts, to announce to those Courts the Independence of America, that I had acknowledged it, and given a Commission under the Great Seal to treat with the Ministers of the United States of America. That I recommended to these Courts to follow the Example, and open Negotiations with the said United States. That I recommended to those neutral States to send their Vessells freely to and receive Vessells freely from, all the Ports of the United States. I would send the Earl of Effingham Ambassador to Congress, instructed to assure them that I would do them my best Offices, to secure to them the Fisheries, their Extent to the Missisippi and the Navigation of that River. That I would favour all their Negotiations in Europe, upon their own Plan of making commercial Treaties with all Nations. That I would interpose my good offices with the Barbary States, to procure them Mediterranean Passes, &c.
       
      